^   Fill in this information to identify your case:
                                                                                                                                                    USBC CLRK PHM
    Debtor 1                  LOUIS FLORES
                              First Name                        Middle Name                       Last Name                                    20lSWR30AKlO:06
    Debtor 2                 JESSICAFLORES
    (Spouse if, filing)       First Name                        Middle Name                       Last Name



    United States Bankruptcy Court forthe:                DISTRICT OFARIZONA

    Case number
    (if known)
                                                            I(a                                 6                                                      D Check if this is an
                                                                                                                                                         amended filing



    Official Form 106Sum
    Summa                  of Your Assets and Liabilities and Certain Statistical Information                                                                    12/15
                                              , possible. Iftwo married people arefiling together, both areequally responsible forsuPPIyin8co";ect                               ",
    Enfo°rmatio^. "Fill"out aiI~of'youi:sc'heduTes first; then complete the information onthisform. Ifyou arefiling amended schedules afteryoufile
    youroriginalforms,youmustfill outa newSummaryandchecktheboxatthetopofthispage.
     Parti         Summarize Your Assets




     1.     Schedule A/B: Property (Official Form 106A/B)                                                                                                                        0.00
            1a. Copy line 55, Total realestate, from ScheduleA/B.
            1b.Copyline62,Total personalproperty, fromScheduleMB.......................... -----. -.... -........... -.. -..... -.. - $                                   3, 320. 00

            1c. Copy line63, Total ofall property onSchedule A/B.....................................................   -.. -..... -.. -...... -......... - $             3, 320. 00

     Part 2:        Summarize Your Liabilities




     2. ScheduleD:CreditorsWhoHaveClaimsSecuredbyProperty(OfficialForm 106D)                 _ ^^ ^ ^. ^..,. "                                              $                  700.00
        2a. Copythetotal you listed in ColumnA, Amount ofclaim, atthe bottom ofthe last pageofPart 1 of Schedule D...
     3.     Sc/ieduteE^F; Crecf/torelW»o Have Unsecured C/a/ms (Official Form 106E/F) , _, . . __"                                                          $                  668. 00
            3a. Copy thetotal claimsfrom Part 1 (priority unsecured claims) from line6eof Schedule E/F..
            3b. Copy thetotal claims from Part2 (nonpriority unsecured claims) from line6j ofSchedule E/F............................                       $            44, 581. 00

                                                                                                                              Yourtotal liabilities $                 45,949.00


     Part3:         SummarizeYour Income and Ex enses

     4. Schedu/e/.-Yotf/'/ncome(OfficialForm 1061)                                                                                            ^                           5,429.00
        Copyyourcombined monthly income from line 12of Schedute/....................................... -...... -................ -....... - "
     5. ScheduteJ; YourExpenses (Official Form 106J)                                                                                                        ^             5,065. 00
        Copyyourmonthly expenses from line22cofScheduleJ.................................. --...................... ----                                    'v
     Part 4          AnswerThese Questionsfor Administrativeand Statistical Records

     6.      Are you filing for bankruptcy under Chapters 7, 11, or 13?
             a 'No. YoiThave nothing to report onthis partoftheform. Checkthis boxandsubmit thisform tothe court withyourother schedules.
                     Yes
      7.     Whatkind of debt do you have?

                     Yourdebts are primarily consumer debts. Consumer debtsarethose "incurred byan indwidual primarily fora personal, family, or
                     householdpurpose." 11 O.S.C. § 101(8).Filloutlines8-9gforstatisticalpurposes.28U.S.C. § 159.
             a Yourdebtsarenotprimarilyconsumer debts. You havenothingto reportonthispartoftheform. Checkthisboxandsubmitthisformto
                     the courtwith your other schedules.
      OfficialForm 106Sum                  SummaryofYourAssetsandLiabilitiesandCertainStatisticalInformation                                                     page1 of 2
     SoftwareCopyright(c)1996-2018 BestCase,LLC- www.bestoase. com                                                                                               BeslcaseBankruptcy
                     Case 2:19-bk-05206-PS                          Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                                Desc
                                                                    Main Document     Page 1 of 36
Debtor 1     LOUISFLORES
Debtor2 JESSICAFLORES                                                                 Case number (if known)

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form                5, 299. 00
     122A-1 Line 11: OR, Form 122B Line 11; OR, Form 122C-1 Line 14.


9. Copythefollowingspecialcategoriesofclaimsfrom Part4, line6 of ScheduleE/F:



     9a. Domestic support obligations (Copy line 6a.)                                                 $              0. 00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                        $            668.00

     9c. Claimsfordeathor personalinjurywhileyouwereintoxicated.(Copyline6c.)                         $              0.00

     9d. Student loans. (Copy line 6f.)                                                               $          1,004. 00

     9e. Obligationsarisingoutofa separationagreementordivorcethatyoudid not report as                $              0.00
           priority claims. (Copy line 6g.)
      9f. Debtsto pensionorprofit-sharingplans,andothersimitardebts.(Copyline6h.)                   +!!i             0.00



      9g. Total. Add lines 9a through 9f.                                                       $              1,672. 00




OfficialForm 106Sum                              SummaryofYourAssetsand Liabilitiesand Certain Statistical Information              page 2 of 2
                                                                                                                              Best Case Bankruptcy
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com

              Case 2:19-bk-05206-PS                            Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                Desc
                                                               Main Document     Page 2 of 36
 Fill in this information to identify your case and this filing:

 Debtor 1                    LOUIS FLORES
                             First Name                       Middle Name                        LastName
 Debtor 2                    JESSICA FLORES
(Spouse, if filing)          First Name                       Middle Name                        Last Name

 United States BankruptcyCourtfor the: DISTRICTOFARIZONA

Case number                                                                                                                                                 D     Check if this is an
                                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Pro e                                                                                                                                              12/15
In each category, separately list and describe items. Listan asset only once. Ifan asset flts in more than one category, list the asset Inthe category where you think
It fits best. Beascompleteandaccurateas possible. Iftwo marriedpeoplearefilingtogether, bothareequally responsibleforsupplyingcorrectInformation.If
more space is needed; attach a separate sheetto this form. Onthetop ofany additional pages, write your name and case number (if known). Answer every question.
 Part 1: DescribeEachResidence,Building, Land,or OtherReal EstateYou Ownor Havean Interest In

1. Doyou ownor haveanylegalorequitableinterestin anyresidence,building,land,orsimilarproperty?

         No. Go to Part 2.
   D Yes. Whereisthe property?

 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include anyvehicles you own that
someoneelsedrives. Ifyou leasea vehicle, also report it on ScheduleG: ExecutoryContractsandUnexpiredLeases.
3. Care, vans, trucks, tractors, sport utility vehicles, motorcycles

   D No
         Yes

                                                                                                                                   Do not deduct secured etaims or exemptions. Put
  3.1 Make: CHEVROLET                                             Who has an interest In the property? Check one                   the amount of aw secured claims on Schedule D:
      Model: MALIBU                                               D Debtor1 only                                                   Creditors Who Haw Claims Secured by Property.
            Year:    2002                                         D Debtor2 only                                                    Current value of the      Current value of the
            Approximate mileage:                170, 000               Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
            Other information:                                    D At leastone ofthedebtors and another


                                                                       Check if this is community property                                    $1, 000. 00                $1,000.00
                                                                       (see instructions)




4. Wateroraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples:Boats,trailers, motors, personalwatercraft,fishingvessels, snowmobiles, motorcycle accessories

          No
   D Yes



 5 Addthe dollarvalue ofthe portionyou ownfor all ofyourentries from Part2, includinganyentriesfor                                                                    $1, 000. 00
    .   pages you have attached for Part 2. Write that number here.............................................................................   =>

 Part 3:       Describe Your Personal and Household Items
"W55B"ownor haveanylegal or equitableinterestin anyofthefollowingItems?                                                                                     Current value of th®
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured
                                                                                                                                                            claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   D No
Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                                                 Best Case Bankruptcy


                  Case 2:19-bk-05206-PS                            Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                                  Desc
                                                                   Main Document     Page 3 of 36
Debtor 1       LOUISFLORES
Debtor2        JESSICAFLORES                                                                         Case number (if known)

       Yes. Describe.....


                                  4 BEDS 300. 00, 5 DRESSERS 80. 00, 2 RECLINERS 100. 00, 2 END
                                  TABLES 40. 00, 1 KITCHEN TABLE 4 CHAIRS 75. 00, 1 WASHER
                                  100. 00, 1 DRYER 75. 00, 4 TVS 200. 00, 1 COMPUTER 100. 00                                                      $1, 070. 00


7 Electronics
    Examples:Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; musiccollections; electronicdevices
                 including cell phones, cameras, media players, games
       No
   D Yes. Describe.....

8. Collectibles of value
    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                 other collections, memorabilia, collectibles
     No
   a Yes. Describe.....

9. Equipmentfor sports and hobbies
   Examples:Sports, photographic, exercise, and other hobbyequipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                 musical instruments
     No
   D Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       No
   D Yes. Describe.....

11. Clothes
     Examples: Everydayclothes, furs, leather coats, designerwear, shoes, accessories
   D No
       Yes. Describe.....

                                  CLOTHES                                                                                                            $300.00


12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
   D No
       Yes. Describe.....


                                  WEDDING BANDS 300. 00, COSTUME JEWELRY 50. 00                                                                      $350.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
   D Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
       No
   D Yes. Give specificinformation.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here
                                                                                                                                             $1, 720. 00


 Part 4:   Describe Your Financial Assets

 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured

Official Form 106A/B                                             Schedule A/B: Property                                                                  page 2
SoftwareCopyright(c) 1996-2018Best Case, LLC- www.bestcase.com                                                                               Best Case Bankruptcy


              Case 2:19-bk-05206-PS                        Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                  Desc
                                                           Main Document     Page 4 of 36
 Debtor 1         LOUISFLORES
 Debtor2          JESSICAFLORES                                                                                  Case number (if known)

                                                                                                                                          claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
    D Yes.

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
              institutions. If you have multiple accounts with the same institution, list each.
    D No
        Yes........................                                            Institution name:

                                           17. 1. Checking                                                                                                $600. 00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
      No
    D Yes..................                      Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership,
    and joint venture
     No
    D Yes. Give specific information about them.
                                             Name of entity:                                                      % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
      Negotiableinstruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiableinstrumentsare those you cannottransferto someone by signing or delivering them.
        No
    D Yes. Give specificinformation aboutthem
                                             Issuer name:

21. Retirement or pension accounts
      Examples: Interests in IRA, ERISA,Keogh, 401(k), 403(b), thrift savingsaccounts, or other pension or profit-sharingplans
        No
    D Yes. List each account separately.
                                          Type of account:                     Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
    D Yes......................                                                Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
    D Yes.............                Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U. S. C. §§ 530(b)(1), 529A(b), and 529(b)(1).
      No
    D Yes.............      Institution name and description. Separatelyfile the records ofany interests. 11 U. S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
      No
    D Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
    D Yes. Give specific information about them...

Official Form 106A/B                                                   Schedule A/B: Property                                                                 page 3
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                                Best Case Bankruptcy

               Case 2:19-bk-05206-PS                            Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                  Desc
                                                                Main Document     Page 5 of 36
 Debtor 1        LOUIS FLORES
 Debtor2         JESSICAFLORES                                                                           Case number (if known)


27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
    D Yes. Give specific information about them...

 Money or property owedto you?                                                                                                     Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deductsecured
                                                                                                                                   claims or exemptions.

28. Tax refunds owed to you
     No
    D Yes. Give specificinformation aboutthem, includingwhetheryou alreadyfiled the returns and the taxyears.......


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
    D Yes. Give specific information......
                                                                                     I




30. Other amounts someone owes you
      Examples: Unpaidwages, disability insurancepayments, disabilitybenefits, sick pay, vacation pay, workers' compensation, SocialSecurity
                     benefits; unpaid loans you made to someone else
        No
    D Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
        No
    D Yes. Namethe insurancecompanyofeach policyand list its value.
                                           Company name:                                        Beneficiary:                        Surrender or refund
                                                                                                                                    value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
      someone has died.
        No
    D Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
    D Yes. Describe each claim.

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
      No
    D Yes. Describeeach claim.

35. Any financial assets you did not already list
     No
    D Yes. Give specific information..

 36. Add the dollarvalue of all of your entries from Part4, Including any entries for pagesyou have attached
       for Part 4. Write that number here.                                                                                                      $600. 00

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37 Doyou own or haveany legal or equitable interest in any buslness-related property?
       No. Go to Part 6.
   D Yes. Goto line38.

Official Form 106A/B                                                   Schedule A/B: Property                                                            page 4
Software Copyright (c) 1936-2018 Best Case, LLC - www. bestcase. com                                                                         Best Case Bankruptcy

                Case 2:19-bk-05206-PS                              Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                            Desc
                                                                   Main Document     Page 6 of 36
  Debtor 1       LOUIS FLORES
  Debtor2        JESSICAFLORES                                                                          Case number (if known)



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           Ifyou own or have an interest in farmland, list it in Part 1.


46 Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
       D Yes. Goto line47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
    D Yes. Givespecificinformation.

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                          $0. 00

 Part8:        List the Totals of Each Part of this Form


 55. Parti: Total real estate, line 2                                                                                                            $0.00
 56. Part 2: Total vehicles, line 5                                                    $1 000.00
 57. Part 3: Total personal and household items, line 15                               $1, 720. 00
 58.   Part 4: Total financial assets, line 36                                            $600. 00
 59. Part 5: Total business-related property, line 45                                        $0. 00
 60. Part 6: Total farm- and fishing-related property, line 52                               $0. 00
 61. Part 7: Total other property not listed, line 54                                        $0.00

 62. Total personal property. Add lines 56 through 61...                               $3, 320. 00    Copy personal property total          $3,320.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                      $3, 320. 00




Official Form 106A/B                                                 ScheduleA/B: Property                                                        page 5
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                    Best Case Bankruptcy

              Case 2:19-bk-05206-PS                             Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                       Desc
                                                                Main Document     Page 7 of 36
 Fill in this information to identify your case:

 Debtor 1                  LOUIS FLORES
                           First Name                         Middle Name                Last Name

 Debtor 2                  JESSICA FLORES
 (Spouse if, filing)       First Name                         MiddleName                 LastName

 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                            [3 Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as E                                                                    mpt                                                   4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name
and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicablestatutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100%of fair market value undera lawthat limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.
 Part 1:         Identi   th® Pro e       You Claim as Exem t

 1. Whichset of exemptions are you claiming? Checkone only, even ifyourspouse is filing withyou.
           You are claimingstate and federal nonbankruptcyexemptions. 11 U. S. C. § 522(b)(3)
      D You are claiming federal exemptions. 11 U. S. C. § 522(b)(2)
 2. For any property you list on Schedule A/Bthatyou claim as exempt, fill in the information below.
                                                                                       Amount of the exemption you claim       Specific laws that allow exemption




      2002 CHEVROLET MALIBU 170, 000                                    $1, 000. 00                                $300.00     Ariz-Rev-stat § 33-1125<8)
      miles
      Line from Schedule A/B: 3.1                                                      D 100%offairmarketvalue, upto
                                                                                            any applicable statutory limit

      4 BEDS 300. 00, 5 DRESSERS 80. 00, 2                              $1, 070. 00                              $1, 070. 00   Ariz- Rev- stat- § 33-1123
      RECLINERS 100. 00, 2 END TABLES
      40. 00, 1 KITCHEN TABLE 4 CHAIRS                                                 Q 100%offairmarketvalue, upto
      75. 00, 1 WASHER 100.00, 1 DRYER                                                      any applicable statutory limit
      75. 00, 4 TVS 200. 00, 1 COMPUTER
      100. 00
      Line from Schedule A/B: 6.1

      CLOTHES                                                               $300. 00                               $300. 00    Ariz- Rev- stat § 33-1125(1)
      Line from Schedule A/B: 11.1
                                                                                       D 100%offairmarket value, upto
                                                                                            any applicable statutory limit

      WEDDING BANDS 300. 00, COSTUME                                        $350. 00                               $350. 00    Ariz. Rev. Stat. § 33-1125(4)
      JEWELRY50.00
      Line from Schedule A/B: 12.1                                                     D 100%offairmarketvalue, upto
                                                                                            any applicable statutory limit




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                     page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                                 Best Case Bankruptcy

                 Case 2:19-bk-05206-PS                           Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                   Desc
                                                                 Main Document     Page 8 of 36
 Debtor 1 LOUIS FLORES
 Debtor2 JESSICAFLORES                                                                            Case number (if known)

                                                                                Amount of we exempiion you claim           specific laws that allow exemption




     Checking:                                                       $600.00                                $600.00        Ariz. Rev. Stat.!
     Linefrom Schedule A/B: 17.1                                                                                           33-1126(A)(9)
                                                                                D    100% offair market value, up to
                                                                                     any applicable statutory limit


3. Are you claiming a homestead exemption of more than $160, 375?
   (Subjectto adjustment on 4/01/19 and every 3 years afterthatfor casesfiled on or afterthe date of adjustment.)
            No
     D      Yes. Did you acquirethe property covered by the exemption within 1, 215 days before you filed this case?
            D      No
            D      Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                   page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                               Best Case Bankruptcy

             Case 2:19-bk-05206-PS                             Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                 Desc
                                                               Main Document     Page 9 of 36
 Fill in this information to identify your case:
 Debtor 1                    LOUIS FLORES
                            First Name                     Middle Name                        LastName
 Debtor 2                   JESSICA FLORES
 (Spouse if, filing)        First Name                     Middle Name                        Last Name

 United States Bankruptcy Court for the:             DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                    D Check if this is an
                                                                                                                                                 amended filing

Official Form 106D
Schedule D: Creditors                                    o Have Claims Secured by Property                                                                         12/15

Be as complete and accurateas possible. Iftwo married people arefiling together, both are equally responsiblefor supplying correct information. If more space is
needed, copy the Additional Page, fill It out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      D No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.

 Parti:        LList All Secured Claims
                                                                                                             Co&mn A                Column B               Column C
 2. List all secured claims. tf a erecfflorhas more than one secured elaim, listthe creditor separatelyfor
 eachclaim. Ifmorethanonecreditorhasa particularclaim, listtheothercreditors in Part2. As much               Amount of claim        Valueofcollateral      Unsecured
 as possible, list the claims In alphabetical order according to the creditor's name.                        Do not deductthe       that supports this     portion
                                                                                                             value of collateral.   claim                  tf any
 2. 1 CASH ONE                                    Describe the property that secures the claim:                      $700.00                $1, 000. 00               $0.00
         Creditor's Name                          2002 CHEVROLET MALIBU 170, 000
                                                  miles

                                                  As of the date you file, the claim is: Check all that
         5106WPEORIAAVE                           apply.
         Glendate, AZ 85302                       D Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                  D Disputed
Who owes the debt? Check one.                     Nature of lien. Checkall thatapply.
 D Debtor 1 only                                      An agreement you made (such as mortgage or secured
 D Debtor 2 only                                       car loan)
     Debtor 1 and Debtor2 only                    D Statutorylien (suchastaxlien, mechanic'slien)
     At least one of the debtors and another      D Judgment lienfrom a lawsuit
     Check if this claim relates to a             D Other (including a rightto offset)
     community debt

 Date debt was Incurred          07/01/18                 Last 4 digits of account number         7135




  Add the dollarvalue ofyourentries In Column A onthis page.Writethatnumberhere:                                               $700.00
   If this Is the last page of your form, add the dollar value totals from all pages.
  Write that number here:                                                                                                      $700.00

 Part 2: List Others to Be Notified for a Debt That You Alread Listed
Usethis pageonly Ifyou haveothersto benotifiedaboutyourbankruptcyfor a debtthat you alreadyIfstedIn Part1. Forexample,ffa collection agency is trying
to collect from you for a debt you owe to someone else, list the creditor In Part 1, and then list the collection agency here. Similarly, if you have more than one
creditor for any ofthe debts that you listed In Part 1, list the additional creditors here. Ifyou do not have additional persons to be notified for any debts In Part 1,
do notfill outor su&mttttils pag?.




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 1
SoftwareCopyright(c) 1996-2018Best Case, LLC- www.bestcase.com                                                                                             Best CaseBankruptcy

                 Case 2:19-bk-05206-PS                        Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                              Desc
                                                              Main Document    Page 10 of 36
 Fill in this information to identify your case:

 Debtor 1                    LOUIS FLORES
                             First Name                        MiddleName                          LastName
 Debtor 2                    JESSICA FLORES
 (Spouse if, filing)         First Name                        Middle Name                         Last Name

 United States BankruptcyCourtforthe:                   DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                                                 d Check if this is an
                                                                                                                                                              amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITV claims. List the other party to
any executory contracts or unexpired leases that could result In a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
ScheduleG: ExecutoryContracts and Unexpired Leases(OfficialForm 106G). Do not Includeany creditors with partially secured claims thatare listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space Is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Pageto this page. Ifyou have no informationto report In a Part, do notfile that Part. Onthetop of any additional pages,writeyour nameand case
number (if known).
 Part 1:            List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
       D No. Goto Part2.
       Yes.
 2. List all ofyour priority unsecured claims. Ifa creditor hasmore than one priority unsecured claim, list the creditor separately for each claim. Foreach claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims In alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, nil out the Continuation Page of Part
       t. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type Of elajm, see the instructipns for this term in the instoietion booklet.)
                                                                                                                            Total claim          Prioilty              Nonpriorlty
                                                                                                                                                 ampUBt                amount
 2.1           FLAGSTAFF JUSTICE COURT                                  Last4 digitsofaccountnumber 4184                              $500.00               $500.00                  $0.00
               Priority Creditor's Name
              200 N SAN FRANCISCO ST                                    Whenwasthe debt incurred?              06/04/18
              Fla staff AZ 86001
               NumberStreet CityStateZipCode                            As of the date you file, the claim Is: Check all that apply
        Who Incurred the debt? Check one.                               D Contingent
        D Debtor 1 only
                                                                            Unliquidated
        D Debtor2 only
                                                                        D Disputed
               Debtor 1 and Debtor2 only                                Type of PRIORITY unsecured claim:
        D At least one of the debtors and another                       D Domestic support obligations
               Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 D Claims fordeath or personal injurywhile you were intoxicated
               No                                                       D Other. Specify
        D Yes                                                                                TRAFFIC VIOLATION

 2.2          GLENDALE C\Tf COURT                                       Last 4 digits of account number 4876                          $168. 00              $168. 00                 $0. 00
               Priority Creditor's Name
              5711WGLENDALEAVE                                          When was the debt incurred?            02/24/17
              Glendale AZ 85301
              NumberStreet CityStateZipCode                             As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               D Contingent
        D Debtor 1 only
                                                                           Unliquidated
        D Debtor 2 only
                                                                        D Disputed
               Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:
              At least one of the debtors and another                   D Domesticsupportobligations
               Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
              the claim subject to offset?                              D Claims fordeath or personal injurywhileyou were intoxicated
               No                                                       D Other. Specify
        a Yes                                                                                CREDIT

OfficialForm 106 E/F                                       ScheduleE/F: CreditorsWhoHave Unsecured Claims                                                                    Page 1 of 10
Software Copyright (c) 1996-201 8 Best Case, LLC - www. bestcase. com                                               43775                                               Best Case Bankruptcy

                    Case 2:19-bk-05206-PS                         Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                                       Desc
                                                                  Main Document    Page 11 of 36
 Debtor 1 LOUISFLORES
 Debtor2 JESSICAFLORES                                                                                      Case number (ifknown)

 Part 2:         List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

       D No. You have nothing to report in thispart. Submit thisform to the court with your other schedules.
          Yes.

 4. Listall ofyournonpriority unsecuredclaims in thealphabeticalorderofthe creditorwhoholds eachclaim. Ifa creditorhasmorethan one nonpriorityunsecured
       claim, list the creditor separately for each claim. For each daim feted, identify what type of dalm it is. Do rot list datms already incluiied In Part 1. If more than one
       creditorholdsa particularetaim, list the otherereilitors in Parta.lfyoy havemoreffian threenonpriorityynseci.fred ctaimsfill outthe Centjnyation PageofPanz.
                                                                                                                                                               Total claim

 4.1        AD ASTRA RECOVERY SVS                                     Last4 digits of account number          2262                                                           $1, 049. 00
            Nonpriority Creditor's Name
            7330 W 33RD STREET N                                      When was the debt incurred?             07/01 /16
            Wichita, KS 67205
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                                                                      D Contingent
            D Debtor 1 only
            D Debtor 2 only                                               Unliquidated
                                                                      D Disputed
                 Debtor 1 and Debtor 2 only
                                                                      Type of NONPRIORIT/ unsecured claim:
            [ At leastoneofthedebtors and another
                                                                      D Student loans
                 Check if this claim is for a community debt          D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
              the claim subject to offset?                            report as priority claims
                 No                                                   D Debts to pension or profit-sharing plans, and othersimilar debts
            D Yes                                                        Other.Specify SPEEDYCASH

 4.2       APS                                                        Last 4 digits of account number         0000                                                        $3,000.00
            Nonpriority Creditor's Name
            PO BOX 2906                                              When was the debt incurred?              03/01 /17
            Phoenix, AZ 85062
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                      D Contingent
            D Debtor 1 only
            D Debtor 2 only                                              Unliquidated
                                                                      D Disputed
                 Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITYunsecured claim:
                 At least one of the debtors and another
                                                                      D Student loans
                 Check If this claim Is fora community debt           D Obligations arising out ofa separation agreement or divorce thatyou did not
            I the claim subjectto offset?                            report as priority claims
                 No                                                   D Debts to pension or profit-sharing plans, and other similar debts
            D Yes                                                        Other.Specify CREDIT




Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 2 of 10
Software Copyright (c) 1996-2018 Best Case, LLC-vmw. bestcase. com                                                                                                   Best Case Bankruptcy


                 Case 2:19-bk-05206-PS                          Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                                     Desc
                                                                Main Document    Page 12 of 36
 Debtor 1 LOUIS FLORES
 Debtor 2 JESSICA FLORES                                                                                    Case number (ifknown)

 4.3       AVANTEUSA                                                   Last4 digits of account number         2011                                             $293. 00
            Nonpriority Creditor's Name
           3600 S GESSNERSTE 225                                       Whenwasthe debtincurred?               11/01/17
            Houston, TX 77063
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who Incurred the debt? Check one.
                                                                       D Contingent
            D Debtor 1 only
            D Debtor 2 only                                                Unliquidated
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORirr unsecured claim:
           a At least one ofthe debtors and another
                                                                       D Studentloans
               Check if this claim Is for a community debt             D Obligations arising out ofa separation agreement ordivorce that you did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pension or profit-sharing plans, andother similar debts
           D Yes                                                           Other. Specify MEDICAL

 4.4       BYL SERVICES                                                Last4 digits of account number         2262                                              $49. 00
           NonpriorityCreditor's Name
           301 LACEY ST                                                Whenwasthe debt incurred?              06/01/17
           West Chester, PA 19382
           NumberStreet CityStateZipCode                               As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor 1 only
           D Debtor2 only                                                  Unliquidated
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITYunsecured claim:
           D At least one of the debtors and another
                                                                       D Student loans
               Check ifthis claim is for a community debt              D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
                    claim subject to offset?                           report as priority claims
               No                                                      D Debtsto pensionor profit-sharingplans,andothersimilardebts
           D Yes                                                          Other. Specify SW GAS

 4.5       CAVALRYPORTFOLIOSVCS                                        Last 4 digits of account number        2262                                            $636. 00
           Nonpriority Creditor's Name
           500 SUMMIT LAKE DR                                          When was the debt incurred?            07/01/16
           SUITE4A
           Valhalla, NY 10595
           NumberStreetCityStateZip Code                               As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor 1 only
           D Debtor 2 only                                                Unliquidated
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORIPr- unsecured claim:
           D At least one of the debtors and another
                                                                       D Student loans
               Checkif this claim is for a community debt              D Obligations arising out ofa separation agreement ordivorce thatyou did not
           Is the claim subjectto offset?                              report as priority claims
               No                                                      D Debtsto pension or profit-sharing plans, andothersimilar debts
           D Yes                                                          Other.Specify CREDIT




OfficialForm 106E/F                                       ScheduleE/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                                   Best Case Bankruptcy


               Case 2:19-bk-05206-PS                              Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                       Desc
                                                                  Main Document    Page 13 of 36
 Debtor 1 LOUISFLORES
 Debtor 2 JESSICA FLORES                                                                                   Case number (if known)


           CREDITCOLLECTIONSERVICES                                    Last4 digits of account number         5481                                              $777.00
           Nonpriority Creditor's Name
           725 CANTON STREET                                           When was the debt Incurred?            07/01/16
           Norwood, MA 02062
           NumberStreet CityStateZipCode                               As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor 1 only
                                                                          Unliquidated
           D Debtor 2 only
                                                                       D Disputed
               Debtor 1 and Debtor2 only
                                                                       Type of NONPRIORITY unsecured claim:
           [ At least one of the debtors and another                   D Student loans
               Check If this claim is for a community debt             D Obligations arising out ofa separation agreement ordivorce thatyou did not
           I the claim subject to offset?                              report as priority claims

               No                                                      D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other.Specify WELLSFARGO

4.7        CREDITCONTROLCORP                                           Last4 digits of account number         6377                                           $1, 169. 00
           Nonpriority Creditor's Name
           PO BOX 120630                                               When was the debt Incurred?            07/01/18
           New art News, VA 23612-0630
           NumberStreet CityStateZipCode                               As ofthe date you file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor 1 only
                                                                          Unliquidated
           D Debtor 2 only
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITVunsecured claim:
           D At leastoneofthedebtorsandanother                         D Student loans
               Check if this claim is for a community debt             D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           s the claim subject to offset?                              report as priority claims

               NO                                                      D Debtsto pension or profit-sharing plans, and othersimilar debts
           D Yes                                                          Other. Specify cox

4.8        ENHANCEDRECOVERY                                            Last 4 digits of account number        7135                                           $1, 938. 00
           Nonpriority Creditor's Name
           PO BOX 57547                                                When was the debt Incurred?            07/01 /16
           Jacksonville, FL 32241
           NumberStreetCityStateZip Code                               As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor 1 only
                                                                          Unliquidated
           D Debtor 2 only
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITY unsecured claim:
           i_i At least one of the debtors and another                 D Student loans
               Check if this claim is for a community debt             D Obligations arising out of a separation agreement or divorce thatyou did not
           Is the claim subjectto offset?                              report as priority claims
               No                                                      D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other. Specify TMOBILE




Official Form 106 E/F                                     Schedule BF: Creditors Who Have Unsecured Claims                                                     Page 4 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www. beslcase. com                                                                                     Best Case Bankruptcy

              Case 2:19-bk-05206-PS                              Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                         Desc
                                                                 Main Document    Page 14 of 36
Debtor 1 LOUIS FLORES
Debtor2 JESSICAFLORES                                                                                      Case number (if known)

4.9        FIRST PREMIERBANK                                           Last4 digits of account number         7135                                              $464. 00
           Nonpriority Creditor's Name
           3820 N LOUISEAVE                                            Whenwasthe debt Incurred?              07/01/17
           Sioux Falls, SD 57107-0145
           NumberStreetCity StateZipCode                               As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor1 only
                                                                           Unliquidated
           D Debtor2 only
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Typeof NONPRIORITYunsecuredclaim:
           D At leastone ofthe debtorsand another
                                                                       D Studentloans
              Check if this claim is for a community debt              D Obligations arising out ofa separation agreement or divorce thatyou did not
          Is the claim subject to offset?                              report as priority claims
               No                                                      D Debtsto pensionorprofit-sharingplans, andothersimilardebts
           D Yes                                                          Other. Specify CREDIT

4. 10     GAINSCO AUTO INSURANCE                                       Last4 digits of account number         2800                                                $30. 00
           Nonpriority Creditor's Name
           POBOX199023                                                 Whenwasthe debt incurred?              07/01/16
           Dallas, TX 75219
           NumberStreet City StateZip Code                             As ofthe dateyou file, the claim is: Checkall thatapply
          Who Incurred the debt? Check one.
                                                                       D Contingent
           D Debtor 1 only
                                                                           Unliquidated
           D Debtor2 only
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
                                                                       D Studentloans
               Check if this claim is for a community debt             D Obligations arising out ofa separation agreement or divorce that you did not
           s the claim subjectto offset?                               report as priority claims

               No                                                      D Debtsto pension or profit-sharing plans, and othersimilar debts
           D Yes                                                           Other.Specify CREDIT

4. 11      HLS OF NEVADA                                               Last 4 digits of account number        2262                                           $5,867.00
           Nonpriority Creditor's Name
           6767WTROPICANAAVE                                           When was the debt incurred?            07/01/16
          A-100
           Las Ve as, NV 89103
           NumberStreetCity StateZip Code                              As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor1 only
                                                                           Unliquidated
           D Debtor 2 only
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITYunsecured claim:
           D Atleastoneofthedebtorsandanother                          D Student loans
               Check if this claim is for a community debt             D Obligations arising out ofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                             report as priority claims

               NO                                                      D Debts to pension or profit-sharing plans, and othersimilar debts
           D Yes                                                           Other. Specify CREDIT




Official Form 106 E/F                                     ScheduleE/F: Creditors WhoHaveUnsecured Claims                                                       Page 5 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www. beslcase. com                                                                                     Best Case Bankruptcy

              Case 2:19-bk-05206-PS                              Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                         Desc
                                                                 Main Document    Page 15 of 36
 Debtor 1 LOUISFLORES
 Debtor2 JESSICAFLORES                                                                                      Case number (ifknown)

 4. 12     JOHN CASABLANCAS CENTER                                     Last 4 digits of account number        5294                                             $246.00
           Nonpriority Creditor's Name
           7373 N SCOTTSDALERD                                         When was the debt incurred?            10/15/18
           SUITEC180
           Paradise Valle , AZ 85253
           NumberStreetCityStateZipCode                                As of the date you file, the claim Is: Check all that apply
           Whoincurredthe debt? Checkone.
                                                                       D Contingent
           D Debtor 1 only
           D Debtor 2 only                                                 Unliquidated
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITf unsecured claim:
           D At least one ofthe debtors and another
                                                                       D Student loans
               Check if this claim is for a community debt             D Obligations arising out ofa separation agreement ordivorce thatyou did not
              the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                           Other. Specify CREDIT

           MED LYNX CARDIAC MONITORING
 4. 13     LLC                                                         Last4 digitsofaccountnumber 5387                                                     $2, 000. 00
           Nonpriority Creditor's Name
           SUITE 200                                                   Whenwasthe debt incurred?              07/01/16
           6700 PINECRESTDR
           Piano, TX 75024
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor1 only
           D Debtor 2 only                                                 Unliquidated
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITT unsecured claim:
               At least one of the debtors and another
                                                                       D Student loans
               Check If this claim Is for a community debt             D Obligations arising out ofa separation agreement ordivorce that you did not
            s the claim subject to offset?                             report as priority claims
               No                                                      D Debts to pension or profit-sharing plans, andother similar debts
           D Yes                                                          Other.Specify CREDIT

 4. 14     MENDOTAINSURANCECO                                          Last 4 digits of account number        0677                                              $73.00
           Nonpriority Creditor's Name
           PO BOX 64586                                                Whenwasthe debtincurred?               07/01/17
           Saint Paul, MN 55164
           Number Street City State Zip Code                           As of the date you file, the claim Is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor 1 only
           D Debtor 2 only                                                Unliquidated
                                                                       D Disputed
               Debtor 1 and Debtor2 only
                                                                       Type of NONPRIORITY unsecured claim:
               At least one of the debtors and another
                                                                       D Studentloans
               Check if this claim is for a community debt             D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
              the claim Subject to offset?                             report as priority claims
               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other. Specify CREDIT




OfficialForm 106 E/F                                      ScheduleE/F: Creditors WhoHave Unsecured Claims                                                    Page 6 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                                   Best Case Bankruptcy

               Case 2:19-bk-05206-PS                              Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                       Desc
                                                                  Main Document    Page 16 of 36
  Debtor 1 LOUIS FLORES
  Debtor2 JESSICAFLORES                                                                                     Case number (ifknown)

 4. 15      NEVADAWESTFINANCIAL                                        Last 4 digits of account number        8403                                           $7, 258. 00
            Nonpriority Creditor's Name
            PO BOX 94703                                               When was the debt incurred?            07/01/16
            Las Ve as, NV 89193
            Number Street City State Zip Code                          As ofthe dateyou file, the claim is: Checkall thatapply
            Who incurred the debt? Check one.
                                                                       D Contingent
            D Debtor1 only
            D Debtor 2 only                                                Unliquidated
                                                                       D Disputed
                Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITY unsecured claim:
            D At least one ofthedebtors andanother                     D Studentloans
               Check if this claim is for a community debt             D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            I the claim subjectto offset?                              report as priority claims
               No                                                      D Debtstopensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                          Other. Specify CREDIT

 4. 16      PHOENIX FINANCIAL SERVICES                                 Last 4 digits of account number        7135                                              $731. 00
           Nonpriority Creditor's Name
           8902 OTIS AVE                                               When was the debt incurred?            07/01/16
           SUITE 103A
           Indiana olis, IN46216
           NumberStreet CityStateZipCode                               As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor 1 only
           D Debtor2 only                                                  Unliquidated
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORIPC unsecured claim:
           D At least one ofthe debtors and another
                                                                       D Studentloans
               Check if this claim is for a community debt             D Obligations arising out ofa separation agreement or divorce that you did not
               he claim subject to offset?                             report as priority claims
               No                                                      D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                           Other. Specify MEDICAL

 4. 17     PORTFOLIO RECOVERY                                          Last 4 digits of account number        7135                                             $259. 00
           Nonpriority Creditor's Name
           120 CORPORATEBLVDSTE 100                                    Whenwasthe debtincurred?              07/01/16
           Norfolk, VA 23502
           Number Street City State Zip Code                           As of the dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor 1 only
           D Debtor 2 only                                                 Unliquidated
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITYunsecured claim:
           D At least one ofthedebtors and another                     D Studentloans
               Check if this claim Is for a community debt             D Obligations arisingoutofa separation agreement ordivorcethatyoudidnot
           Isthe claim subjectto offset?                               report as priority claims
               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other.Specify CAPITAL ONE




OfficialForm 106 E/F                                      ScheduleE/F: CreditorsWhoHaveUnsecured Claims                                                       Page 7 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                                    Best Case Bankruptcy

                Case 2:19-bk-05206-PS                             Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                        Desc
                                                                  Main Document    Page 17 of 36
 Debtor 1 LOUISFLORES
 Debtor2 JESSICAFLORES                                                                                      Case number (if known)

           SOUTHWEST DIAGNOSTIC
 4. 18     IMAGING                                                     Last4 digits of account number         0422                                             $106. 00
           Nonpriority Creditor's Name
           2323 W ROSE GARDEN LANE                                     Whenwasthe debt Incurred?              07/01/17
           Phoenix AZ 85027
           Number Street City State Zip Code                           As of the date you file, the claim Is: Check all that apply
           Who incurred the debr? Check one.
                                                                       D Contingent
           D Debtor1 only
                                                                           Unliquidated
           D Debtor 2 only
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type ofNONPRIORITY unsecured claim:
               At least one of the debtors and another
                                                                       D Student loans
               Check if this claim is for a community debt             D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            s the claim subjectto offset?                              report as pnority claims
               No                                                      D Debts to pension or profit-sharing plans, and othersimilar debts
           D Yes                                                           Other.Specify CREDIT

 4. 19     SPRINT                                                      Last4 digits of accountnumber          9488                                          $4, 192. 00
           Nonpriority Creditor's Name
           6200 SPRINT PKWY                                            Whenwasthe debt incurred?              07/01/17
           To eka. KS 66625-1000
           NumberStreet CityStateZipCode                               As of the date you file, the claim Is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor 1 only
                                                                           Unliquidated
           D Debtor 2 only
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another
                                                                       D Student loans
               Check If this claim Is for a community debt             D Obligations arising out ofa separation agreement or divorce thatyou did not
           s the claim subject to offset?                              report as priority claims
               No                                                      D Debtsto pension or profit-sharing plans, andother similar debts
           D Yes                                                           Other. Specify CREDIT

           TEXAS GUARANTEEDSTUDENT
4. 20      LOAN CORP                                                   Last4 digitsofaccountnumber            9239                                          $1, 186. 00
           Nonpriority Creditor's Name
           PO BOX 8558                                                 When was the debt incurred?            10/28/18
           Round Rock, TX 78683
           NumberStreet City StateZipCode                              As ofthe dateyou file, the claim is: Checkall thatapply
           Who Incurred the debt? Check one.
                                                                       D Contingent
           D Debtor1 only
                                                                           Unliquidated
           D Debtor 2 only
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITY unsecured claim:
               At least one of the debtors and another
                                                                       D Student loans
               Check If this claim Is for a community debt             D Obligations arising out ofa separation agreement or divorce thatyou did not
           I the claim subject to offset?                              report as priority claims

               No                                                      D Debts to pension or profit-sharing plans, and othersimilar debts
           D Yes                                                          Other. Specify CREDIT




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page Sofia
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                                    Best Case Bankmptey

               Case 2:19-bk-05206-PS                              Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                       Desc
                                                                  Main Document    Page 18 of 36
 Debtor 1 LOUIS FLORES
 Debtor2 JESSICAFLORES                                                                                      Case number (ifknown)

 4.21      TRS RECOVERYSERVICES                                        Last 4 digits of account number        5072                                              $39. 00
           Nonpriority Creditor's Name
           PO BOX 60022                                                Whenwasthe debtincurred?               07/01/18
           Ci Oflndust , CA 91716-0022
           Number Street City State Zip Code                           As ofthe dateyou file, the claim is: Checkall that apply
           Who Incurred the debt? Check one.
                                                                       D Contingent
           D Debtor 1 only
           D Debtor2 only                                                  Unliquidated
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITf unsecured claim:
               At least one of the debtors and another
                                                                       D Studentloans
               Check if this claim Is for a community debt             D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            s the claim subject to offset?                             report as priority claims
               No                                                      D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                           Other. Specify AMAZON

 4. 22     US DEPT OF ED                                               Last 4 digits of account number        262                                           $1, 004. 00
           Nonpriority Creditor's Name
           PC BOX 5609                                                 Whenwasthe debt incurred?              07/01/16
           Greenville TX 75403
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Checkone.
                                                                       D Contingent
           D Debtor 1 only
                                                                           Unliquidated
           D Debtor2 only
                                                                       D Disputed
               Debtor 1 and Debtor 2 only                              Type of NONPRIORITYunsecured claim:
               At least one of the debtors and another
                                                                           Student loans
               Check if this claim Is for a community debt             D Obligationsarisingoutofa separationagreementordivorcethatyoudid not
              the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pensionorprofit-sharingplans, andothersimilardebts
           D Yes                                                       D Other. Specify
                                                                                             CREDIT
 4. 23     VERIZON WIRELESS                                            Last 4 digits of account number        2262                                         $1, 117. 00
           Nonpriority Creditor's Name
           PO BOX 26055                                                When was the debt incurred?            07/01/17
           Minnea olis, MN 55426
           NumberStreet City StateZipCode                              As of the date you file, the claim Is: Check all that apply
           Who Incurred the debt? Check one.
                                                                       D Contingent
           D Debtor 1 only
                                                                           Unliquidated
           D Debtor 2 only
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITY unsecured claim:
           - At least one of the debtors and another
                                                                       D Studentloans
               Check if this claim Is for a community debt             D Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other. Specify CREDIT




OfficialForm 106 E/F                                      ScheduleE/F: Creditors Who Have Unsecured Claims                                                   Page 9 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                                   Best Case Bankruptcy

               Case 2:19-bk-05206-PS                              Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                       Desc
                                                                  Main Document    Page 19 of 36
Debtor 1 LOUIS FLORES
Debtor2 JESSICAFLORES                                                                                   Case number (ifknown)

4. 24      WESTLAKE FINANCIAL                                       Last 4 digits of account number        7135                                               $11, 098. 00
           Nonpriority Creditor's Name
           4751 WILSHIREBLVD                                        When was the debt incurred?            07/01/16
           Los An eles, CA 90010
           Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
           Who Incurred the debt? Check one.
                                                                    D Contingent
           D Debtor1 only
                                                                       Unliquidated
           D Debtor 2 only
                                                                    D Disputed
                Debtor 1 and Debtor 2 only
                                                                    Type of NONPRIORITYunsecuredclaim:
              At least one of the debtors and another               D Student loans
                Check if this claim is for a community debt         D Obligations arising out ofa separation agreement ordivorce that you did not
           s the claim subject to offset?                           report as priority claims

                No                                                  D Debtsto pensionorprofit-sharingplans, andothersimilardebts
           D Yes                                                       Other.Specify CREDIT

Part 3:      List Others to Be Notified About a Debt That You Alread Listed
5. Usethis pageonly ifyou have others to be notified about your bankruptcy, for a debtthatyou already listed in Parts 11or 2. Forexample, if a collection agency is
   trying to collect from'you for a debtyou oweto someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, ifyou have
   more than one creditor for any ofthe debts thatyou listed in Parts 1 or 2, list the additional creditors here. Ifyou do not have additional persons to be notified for
  any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:     Add the Amounts for Each T              e of Unsecured Claim
6. Totaltheamountsofcertaintypes ofunsecuredclaims.ThisInformationIsforstatistical reportingpurposesonly. 28U.S.C. §159.Addtheamountsforeachtype
  of unsecured claim.

                                                                                                                                  Total Claim
                        6a. Domesticsupport obligations                                                    6a. $                                   0.00
 Total claims
  from Part 1           6b. Taxes and certain otherdebtsyou owethe government                              6b. $                                 668.00
                        6c. Claims for deathor personal injury whileyou were intoxicated                   6c. $                                   0.00
                        6d. Other.Add all otherpriorityunsecured claims. Writethatamounthere.              6d. $                                   0.00

                        6e. Total Priority.Add lines6athrough6d.                                           6e.                                   668.00

                                                                                                                                  Total Claim
                        6f.   Student loans                                                                 6f.                                 1 004.00
 Total claims
  from Part 2           6g. Obligationsarising out of a separation agreementor divorcethatyou                                                    0.00
                              didnotreportaspriorityclaims                                                  69
                        6h.   Debts to pension or proflt-sharing plans, and other similar debts             6h.                                  0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount here. 6i.                               43, 577. 00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.                            44, 581. 00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 10 of 10
SoftwareCopyright(c) 1996-2018Best Case, LLC-www.bestcase.com                                                                                               Best Case Bankruptcy

             Case 2:19-bk-05206-PS                            Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                               Desc
                                                              Main Document    Page 20 of 36
 Fill in this information to identify your case:
 Debtor 1                 LOUIS FLORES
                          First Name                         Middle Name              Last Name

 Debtor 2                 JESSICAFLORES
(Spouse if, filing)       First Name                         Middle Name              Last Name


 United States BankruptcyCourtforthe:                  DISTRICTOFARIZONA

Case number
(if known)                                                                                                                       D Check if this is an
                                                                                                                                   amended filing



Official Form 106G
Schedule G: Execute                                    Contracts and Unex ired Leases                                                                12/15
Be as complete and accurateas possible. Iftwo married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, numberthe entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        D Yes. Fill in all ofthe information beloweven if the contacts of leases are listed on Schedule A/B:Property(Official Form 106 fiJE).

2.      Listseparately each person or company with whomyou havethe contract or lease. Then state whateach contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                     State whatthe contract or lease is for
                          Name,Number, Slrwt, City, StateandZIPCode
 2.1
          Name



          Number       Street

          Ci                                        State                  ZIPCode
  2.2
          Name



          Number       Street

          d                                         State                  ZIPCode
  2.3
          Name



          Number       Street

          d                                         State                  ZIPCode
  2.4
          Name



          Number       Street

          d                                         State                  ZIPCode
  2.5
          Name



          Number       Street


          d                                         State                  ZIP Code




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Casa, LLC-vnww. bestcase. com                                                                          Best Case Bankruptcy

                Case 2:19-bk-05206-PS                           Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                             Desc
                                                                Main Document    Page 21 of 36
  Fill in this information to identify your case:

                              LOUIS FLORES
                              First Name                           Middle Name          Last Name

 Debtor 2                     JESSICA FLORES
 (Spouse If, filing)          First Name                           Middle Name          Last Name


 United States Bankmptcy Court for the:                    DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                     D Check if this is an
                                                                                                                                  amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                           12/15

Codebtors are people or entities whoare also liablefor any debtsyou may have. Be as complete and accurateas possible. Iftwo married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and numberthe entries in the boxes on the left. Attach the Additional Pageto this page. On the top of any Additional Pages,write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
      D Yes

       2. Withinthe last 8 years, haveyou lived in a community property state or territory? (Community property states andterritories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      D No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                D No
                  Yes.

                         In which community state or territory did you live?            -NONE-          Fill in the name and current addressofthat person.

                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, Slate & Zip Code


   3. In Column 1, list all of your codebtors. Do not includeyour spouse as a codebtor if your spouse is filing with you. Listthe person shown
      in line 2 again as a codebtor only if that person is a guarantoror cosigner. Make sure you have listed the creditor on ScheduleD (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to
      fill out Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name. Numbsr. Street. City, Stats andZIPCode                                           Check all schedulesthatapply:

                                                                                                       D Schedule D, line
                Name                                                                                   D Schedule E/F, line
                                                                                                       D ScheduleG, line
                Number              Street
                City                                       State                        ZIP Code




                                                                                                       D Schedule D, line
                Name
                                                                                                       D ScheduleE/F, line
                                                                                                       D Schedule G, line
                Number              Street
                City                                       State                        ZIPCode




Official Form 106H                                                                 Schedule H: Your Codebtors                                   Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC-tuww. bestcase. com                                                                         Best Case Bankruptcy

                 Case 2:19-bk-05206-PS                               Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                        Desc
                                                                     Main Document    Page 22 of 36
 Fill in this information to identify your case:

 Debtor 1                       LOUIS FLORES
 Debtor2                        JESSICAFLORES
 (Spouse, if filing)

 United States Bankruptcy Court forthe: DISTRICTOFARIZONA

 Case number                                                                                            Check if this is:
 (Ifknown)                                                                                              D An amendedfiling
                                                                                                        D A supplementshowingpostpetition chapter
                                                                                                            13 income as of the following date:
 Official Form 1061                                                                                         MM / DD/YYYY
 Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. Ifyou are married and not filingjointly, and your spouse is living with you, include information about your
spouse. Ifyou are separated and yourspouse is not filing with you, do not include information aboutyour spouse. If more space is needed,
attach a separatesheetto this form. On the top of any additional pages, write your name and case number (if known). Answer every question.
 Parti:                Describe Em to ment

 1.     Fill in your employment
        information.

        If you have more than one job,                                Employed                                    Employed
        attach a separate page with           Employment status
        information about additional                               D Notemployed                               D Notemployed
        employers.
                                              Occupation           WELDER                                     TECHNICAL ASSISTANT
        Include part-time, seasonal, or
        self-employed work.                   Employer's name      DESERTSTRUICTURESINC                       VALLEYRADIOLOGISTS

        Occupation may include student        Employer's address
        or homemaker, if it applies.


                                              How long employed there?        3 1/2 YEARS                                9 MONTHS

 Part 2:               Give Details About Monthl   Income

Estimate monthly income as of the date you file this form. Ifyou have nothing to report for any line, write $0 in the space. Includeyour non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.




        List monthly gross wages, salary, and commissions (before all payroll
2- deductions). If not paid monthly, calculate what the monthly wagewould be.               2.     $       2, 946. 00       $         2, 353. 00

3.      Estimate and list monthly overtime pay.                                             3.     +$            0. 00      +$             0. 00

4.      Calculate gross Income. Add line 2 + line 3.                                        4.     $     2, 946. 00             $   2, 353. 00




Official Form 1061                                                       Schedule I: Your Income                                                   page 1
                 Case 2:19-bk-05206-PS                  Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                    Desc
                                                        Main Document    Page 23 of 36
 Debtor 1   LOUIS FLORES
 Debtor 2   JESSICAFLORES                                                                          Case number (if known)




      Copy line 4 here                                                                      4.

5.    List all payroll deductions;
      5a.    Tax, Medicare, and Social Security deductions                                  5a.     $           413. 00     $             187.00
      5b.    Mandatory contributions for retirement plans                                   5b.     $              0.00     $                  0.00
      5c.    Voluntary contributions for retirement plans                                   5c.     $              0.00     $                  0.00
      5d.    Required repayments of retirement fund loans                                   5d.     $              0.00     $                  0.00
      5e.    Insurance                                                                      5e.     $             20. 00    $                  0.00
      5f.    Domestic support obligations                                                   5f.     $              0. 00    $                  0.00
      5g.    Union dues                                                                     5g.     $              0.00     $               0.00
      5h.    Other deductions. Specify:                                                     5h.+    $              0. 00 + $                0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.     $            433.00      $             187. 00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.     $          2, 513.00     $           2, 166.00
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
            Attach a statement for each property and business showing gross
             receipts, ordinary and necessary businessexpenses, and the total
             monthly net income.                                                            8a. $                  0. 00                       0. 00
      Sb.    Interest and dividends                                                         8b. $                  0.00                        0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                           8c. $                  0.00                        0. 00
      8d.    Unemployment compensation                                                      8d. $                  0.00                        0. 00
      8e.    Social Security                                                                8e. $                  0.00                        0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:     DAUGHTERSSI BENEFIT                                               8f.     $              0.00     $             750.00
      8g.    Pension or retirement income                                                   8g.     $              0. 00    $               0.00
      8h.    Other monthly income. Specify:                                                 8h.+    $              0.00 + $                    0. 00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9. $                   0. 00                   750.00

10. Calculate monthly income. Add line 7 + line 9.                                         10. $        2, 513. 00 +$       2, 916. 00 =$              5,429. 00
      Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
 11. Stateall other regular contributions to the expensesthat you list in ScheduleJ.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not availableto payexpenses listed in Schedule J.
      Specify:                                                                                                                      11.    +$              0. 00

 12. Add the amount In the last column of line 10 to the amount in line 11. The result is the combined monthly income.
                                                        Statistical Summary of Certain Liabilities and Related Data, if it
      applies'""" " "         - -"     -' -. --.. --. ---. ---. -. -. --...... -., -. ----. ------------,                       -   ^      ^           5,429. 00
                                                                                                                                          Combined
                                                                                                                                          monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
           No.
     d     Yes. Explain:




Official Form 1061                                                      Schedule I: Your Income                                                          page 2
            Case 2:19-bk-05206-PS                    Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                       Desc
                                                     Main Document    Page 24 of 36
 Fill in this information to identify your case:

 Debtor1                    LOUISFLORES                                                                     Check if this is:
                                                                                                            D An amended filing
 Debtor2                    JESSICA FLORES                                                                  d A supplement showing postpetition chapter
 (Spouse, if filing)                                                                                            13 expenses as of the following date:

 United States BankruptcyCourtfor the:   DISTRICTOF ARIZONA                                                        MM / DD / YYYY

 Case number
 (If known)



 Official Form 106J
 Schedule J: Your Ex enses                                                                                                                             12/15
 Be as complete and accurateas possible. Iftwo married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach anothersheetto this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

 Parti      Describe Your Household
 1.  Is this a joint case?
       D No. Goto line 2.
              Yes. Does Debtor 2 live in a separate household?
                       No
                  D Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2.    Do you have dependents? D NO
       Do not list Debtor 1                        Fill out this information for   Dependent's relationship to        Dependent's    Does dependent
                                           Yes.
       and Debtor 2.                               each dependent.                 Debtor 1 or Debtor 2              age             live with you?

       Do not state the                                                                                                              D No
       dependents names.                                                           SON                                14               Yes
                                                                                                                                     D No
                                                                                   DAUGHTER                           17               Yes
                                                                                                                                     D No
                                                                                   DAUGHTER                           17               Yes
                                                                                                                                    D No
                                                                                                                                    D Yes
3.     Do your expenses include                    No
       expenses of people other than
       yourself and your dependents?
                                              D Yes

                Estimate Your Ongoing Monthly Expenses
estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. Ifthis is a supplemental ScheduleJ, checkthe box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)

4.    The rental or home ownership expenses for your residence. Include first mortgage
       payments and any rent for the ground or lot.                                                         4. $                        860.00

       If not included in line 4:

      4a.       Real estate taxes                                                                          4a. $                             0.00
      4b.       Property, homeowner's, or renter's insurance                                               4b. $                             0.00
      4c.       Home maintenance, repair, and upkeep expenses                                              4c. $                             0. 00
      4d.       Homeowner's association or condominium dues                                                4d. $                             0. 00
5.    Additional mortgage payments for your residence, such as home equity loans                            5. $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                        page 1

              Case 2:19-bk-05206-PS                     Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                   Desc
                                                        Main Document    Page 25 of 36
Debtor 1     LOUIS FLORES
Debtor2      JESSICAFLORES                                                                               Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                      6a. $                                  300. 00
      6b. Water, sewer, garbage collection                                                                    6b. $                                  200.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                      6c.    $                               370. 00
      6d. Other. Specify:                                                                                     6d.    $                                 0. 00
7.    Food and housekeeping supplies                                                                            7.   $                               850. 00
8.    Childcare and children's education costs                                                                  8.   $                                 0. 00
9.  Clothing, laundry, and dry cleaning                                                                         9.   $                               150. 00
10. Personal care products and services                                                                        10.   $                                 0.00
11. Medical and dental expenses                                                                                11.   $                               375.00
12. Transportation. Include gas, maintenance, bus or train fare.
    Do not include car payments.                                                                               12. $                                 700. 00
13. Entertainment, clubs, recreation, newspapers, magazines, and books                                         13. $                                 200. 00
14. Charitable contributions and religious donations                                                           14. $                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a.   Life insurance                                                                                  15a.    $                                  0.00
      15b.   Health insurance                                                                                15b.    $                                  0.00
      15c.   Vehicle insurance                                                                               15c.    $                               250. 00
      15d. Other insurance. Specify:                                                                         15d.    $                                  0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                                   16. $                                    0.00
17. Installment or lease payments:
    17a. Car payments for Vehicle 1                                                                          17a. $                                  160.00
    17b. Car payments for Vehicle 2                                                                          17b.    $                                  0.00
    17c. Other. Specify:                                                                                     17C.    $                                  0.00
    17d. Other. Specify:                                                                                     17d. $                                     0.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).        18. $                                                        0.00
19. Other payments you make to support others who do not live with you.                         $                                                       0.00
    Specify:                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule; /; y<wrlIncome.
                                                                                           I: Your
    20a. Mortgages on other property                                                     20a. $                                                         0. 00
    20b. Real estate taxes                                                               20b. $                                                         0.00
    20c. Property, homeowner's, or renter's insurance                                    20c. $                                                        0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                        0. 00
    20e. Homeowner's association or condominium dues                                     20e. $                                                        0. 00
21. Other: Specify: DAUGHTER'S VEHICLE PAYMENT                                             21. +$                                                    350. 00
      VEHICLE'S AUTO INSURANCE                                                                                       +$                              300.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                         $                      5 065.00
    22b. Copy line 22 (monthly expenses for Debtor2), if any, from Official Form 1 06J-2                                 $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                    $                      5, 065. 00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule 1.                                        23a. $                                5,429. 00
    23b. Copy your monthly expenses from line 22c above.                                                     23b. -$                               5, 065. 00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                            23c. $                                  364.00

24. Doyou expect an increase or decrease in your expenseswithin the yearafteryou file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
        No.
      D Yes.              Explain here:




Official Form 106J                                                   ScheduleJ: Your Expenses                                                                     page 2
         Case 2:19-bk-05206-PS                         Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                                Desc
                                                       Main Document    Page 26 of 36
 Fill in this information to identify your case:

Debtor 1                LOUISFLORES
                        FirstName                     Middle Name              Last Name

Debtor 2                JESSICA FLORES
(Spouse if, filing)     First Name                    MiddleName               Last Name


United States Bankruptcy Court for the:          DISTRICT OF ARIZONA

Case number
(if known)                                                                                                                    D Check if this is an
                                                                                                                                amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                    12/15

Iftwo married people arefiling together, both are equally responsible for supplying correct information.

You must file this form wheneveryou file bankruptcy schedules or amendedschedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                  Sign Below


       Didyou pay or agreeto pay someone who is NOTan attorney to help you fill out bankruptcy forms?

       a       No
               Yes. Nameof person         MARK BLUEMKE                                                      Attach Bankmptcy Petition Preparer's Notice,
                                                                                                            Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.


             LOUIS FLOR                                                                     A FLORES
             Signature of Debtor 1                                                 Signature of .Debtor 2

             Date
                                     .

                                         7^ ,7                                     Date
                                                                                              c, ^^./




Official Form 106Dec                                  Declaration About an Individual Debtor's Schedules
SoftwareCopyright(c) 1996-2018BestCase, LLC-www.bestcase.com                                                                               Best Case Bankruptcy




               Case 2:19-bk-05206-PS                     Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                  Desc
                                                         Main Document    Page 27 of 36
 Fill in this information to identify you case-

 Debtor 1                  LOUIS FLORES
                           First Name                        Middle Name

 Debtor 2                  JESSICA FLORES
 (Spouse if, filing)       First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                               d Check if this is an
                                                                                                                                            amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1.         Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
       D       Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
       D      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                   Dates Debtor 1            Debtor 2 Prior Address:                              Dates Debtor 2
                                                                  lived there                                                                    lived there

3.     Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states andterritories include Arizona, California, Idaho, Louisiana, Nevada, NewMexico, Puerto Rico, Texas, Washingtonand Wisconsin.)

       D       No
              Yes. Make sure you fill out Schedule H: YourCodebtors (Official Form 106H).

                 Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this yearor the two previous calendaryears?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       D      No
              Yes. Fill in the details.

                                                    Debtor 1                                                      Debtor 2
                                                    Sources of income               Gross income                  Sources of income              Gross income
                                                    Check all that apply.           (before deductions and        Check all that apply.          (before deductions
                                                                                    exclusions)                                                  and exclusions)
 From January 1 of current year until                   Wages, commissions,                      $7, 838. 00      n^ Wages, commissions,                  $6, 939. 00
 thedateyoufiledfor bankruptcy:                     bonuses, tips                                                 bonuses, tips
                                                    D Operatinga business                                         D Operating a business




Official Form 107                                       Statementof FinancialAffairs for IndividualsFiling for Bankruptcy                                          page 1
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                   Best Case Bankruptcy

                 Case 2:19-bk-05206-PS                           Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                     Desc
                                                                 Main Document    Page 28 of 36
  Debtor 1      LOUISFLORES
  Debtor2 JESSICAFLORES                                                                                        Case number (if known)


                                                     Debtor 1                                                         Debtor 2
                                                     Sources of income                 Gross income                   Sources of income             Gross income
                                                     Check all that apply.             (before deductions and         Check all that apply.         (before deductions
                                                                                       exclusions)                                                  and exclusions)

 For last calendaryear:                                Wages, commissions,                         $34, 352. 00         Wages, commissions,               $27, 751. 00
 (January 1 to December 31, 2018 )                   bonuses, tips                                                    bonuses, tips
                                                      D Operating a business                                           D Operating a business


5.     Did you receive any other income during this year or the two previous calendar years?
       Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
       unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
       gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

       List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       D     No
             Yes. Fill in the details.

                                                     Debtor 1                                                         Debtor 2
                                                     Sources of income                 Gross income from              Sources of income            Gross income
                                                     Describe below.                   each source                    Describe below.              (before deductions
                                                                                       (before deductions and                                      and exclusions)
                                                                                       exclusions)
 From January 1 of current year until Social Security                                                $2, 250. 00
 the date you filed for bankruptcy:                  Benefits

 For last calendar year:                             FOOD STAMPS                                       $450.00
 (January 1 to December 31, 2018 )

                                                    Social Security                                  $9, 000. 00
                                                     Benefits


 Part 3:       List Certain Pa ments You Made Before You Filed for Bankru tc

6.    Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
       D     No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U. S. C. § 101(8) as "incurred by an
                     individual primarily for a personal, family, or household purpose."

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 425* or more?
                      D No.         Go to line 7.
                      D Yes Listbeloweachcreditortowhomyou paida totalof$6, 425*ormore inoneormore payments andthetotal amountyou
                                    paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                    not include payments to an attorney for this bankruptcy case.
                      * Subjectto adjustment on 4/01/19 and every 3 years afterthat for cases filed on or afterthe date of adjustment.
             Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                           No.      Go to line 7.
                      1-1 Yes Listbeloweachcreditortowhomyoupaida totalof$600ormoreandthetotalamountyoupaidthatcreditor.Donot
                                    include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to
                                    an attorney for this bankruptcy case.


       Creditor's Name and Address                                 Dates of payment            Total amount           Amount you        Was this payment for.
                                                                                                          paid             still owe




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                   Best Case Bankruptcy
               Case 2:19-bk-05206-PS                              Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                      Desc
                                                                  Main Document    Page 29 of 36
 Debtor 1      LOUIS FLORES
 Debtor2       JESSICAFLORES                                                                                Case number (if known)


      Within 1 year before you filed for bankruptcy, did you make a paymenton a debtyou owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
      corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent,
      including one for a businessyou operate as a sole proprietor. 11 U. S.C. § 101. Include payments for domestic support obligations, such as child
      support and alimony.

            No
      D     Yes. List all payments to an insider.
       Insider's Name and Address                                 Dates of payment           Total amount          Amount you         Reason for this payment
                                                                                                        paid            stilt owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debtthat benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
      D     Yes. List all payments to an insider
       Insider's Name and Address                                 Dates of payment           Total amount          Amount you         Reason for this payment
                                                                                                        paid         still owe        Include creditor's name

Part 4:       Identi     Le al Actions, Re ossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
      D     Yes. Fill in the details.
       Case title                                                 Nature of the case         Court or agency                          Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

      D     No. Goto line 11.
      Bl Yes. Fill in the information below.
       Creditor Name and Address                                  Describe the Property                                       Date                         Value of the
                                                                                                                                                              property
                                                                  Explain what happened
       WESTLAKEFINANCIAL                                          2012 VOLKSWAGGENJETTA                                       09-2018                       Unknown

                                                                      Property was repossessed.
                                                                  D Property was foreclosed.
                                                                  D Property was garnished.
                                                                  D Propertywasattached,seizedor levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
      D     Yes. Fill in the details.
       Creditor Name and Address                                  Describe the action the creditor took                       Date action was                   Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
            No
      D     Yes




Official Form 107                                       Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                         page 3

Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                    Best Case Bankruptcy

              Case 2:19-bk-05206-PS                             Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                      Desc
                                                                Main Document    Page 30 of 36
Debtor 1       LOUIS FLORES
Debtor2        JESSICAFLORES                                                                                   Case number (if known)


              List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
      a     Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                          Describe the gifts                                    Dates you gave                 Value
       per person                                                                                                                the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within2 years beforeyou filedfor bankruptcy, didyou give any gifts or contributionswith a total value of more than $600to anycharity?
            No
      D     Yes. Fill in the detailsfor each gift or contribution.
       Gifts or contributions to charities that total                      Describe what you contributed                         Dates you                      Value
       more than $600                                                                                                            contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

Part 6:       List Certain Losses

15. Within1 yearbeforeyou filedfor bankruptcyorsinceyou filed for bankruptcy, didyou lose anything becauseof theft, fire, other
      disaster, or gambling?

            No
      D     Yes. Fill in the details.
       Describe the property you lost and                      Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                     loss                           lost
                                                               Include the amount that insurance has paid. List
                                                               pending insurance claims on line 33 of Schedule A/B:
                                                               Property.

Part 7:       List Certain Pa ments or Transfers

16. Within1 yearbeforeyou filedfor bankruptcy, did you or anyoneelse acting on your behalfpayor transferany propertyto anyoneyou
      consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agenciesfor services required in your bankruptcy.

      D     No
            Yes. Fill in the details.
       Person Who Was Paid                                                 Description and value of any property                 Date payment             Amount of
       Address                                                             transferred                                           or transfer was             payment
       Email or website address                                                                                                  made
       Person Who Made the Payment, if Not You
       AFFORDABLEDOCUMENTSAZ LLC                                                                                                 07-13-18                    $200. 00
       60 E RIO SALADO PKWY
       SUITE 900
       Tempo, AZ 85281


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

             No
      D     Yes. Fill in the details.
       Person Who Was Paid                                                 Description and value of any property                 Date payment             Amount of
       Address                                                             transferred                                           or transferwas            payment
                                                                                                                                 made




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4

Software Copyright (c) 1996-201 9 Bast Case, LLC - www. bestcase. com                                                                                Best Case Bankruptcy

              Case 2:19-bk-05206-PS                               Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                   Desc
                                                                  Main Document    Page 31 of 36
 Debtor 1      LOUIS FLORES
 Debtor 2      J ESSICAFLORES                                                                                Case number (ifknown)


18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, otherthan property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
      include gifts and transfers that you have already listed on this statement.
            No
      D     Yes. Fill in the details.
       Person Who Received Transfer                                    Description and value of                 Describe any property or     Date transfer was
       Address                                                         property transferred                     payments received or debts   made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of whichyou are a
    beneficiary? (These are often called asset-protection devices.}
            No
      D     Yes. Fill in the details.
       Nameof trust                                                    Description and value of the property transferred                     DateTransferwas
                                                                                                                                             made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe De osit Boxes, and Stora e Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
      sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.
            No
      D     Yes. Fill in the details.
       Name of Financial Institution and                          Last 4 digits of             Type of account or      Date account was           Last balance
       Address (Number, Street,City, StateandZIP                  account number               instrument              closed, sold,          before closing or
       Code)                                                                                                           moved, or                       transfer
                                                                                                                       transferred

21. Do you now have, or did you havewithin 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other valuables?

            No
      D     Yes. Fill in the details.
       Name of Financial Institution                                   Who else had access to it?            Describe the contents             Do you still
       Address (Number, Street,City, StateandZIPCode)                  Address (Number, Street, City,                                          have it?
                                                                       State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
      D     Yes. Fill in the details.
       Name of Storage Facility                                        Who else has or had access            Describe the contents             Do you still
       Address (Number,Street,City, StateandZIPCode)                   to it?                                                                  have it?
                                                                       Address (Number, Street, City,
                                                                       Stateand ZIPCode)

 Part 9:       Identi Pro e          You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
      for someone.


            No
      D     Yes. Fill in the details.
       Owner's Name                                                    Where is the property?                Describe the property                          Value
       Address (Number, Street,City,StateandZIPCode)                   (Number, Street, City, State andZIP
                                                                       Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107                                        Statement of FinancialAffairsfor IndividualsFiling for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                            Best Case Bankruptcy

               Case 2:19-bk-05206-PS                            Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                Desc
                                                                Main Document    Page 32 of 36
 Debtor 1 LOUIS FLORES
 Debtor2 JESSICAFLORES                                                                                   Case number (ifknown}


     toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
     regulations controlling the cleanup of these substances, wastes, or material.
     Srte means any location, facility, or property as defined under any environmental law, whetheryou now own, operate, or utilize it or used
     to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
     hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.
24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
     D     Yes. Fill in the details.
      Name of site                                              Governmental unit                           Environmental law, if you         Date of notice
      Address (Number,Street,City, StateandZIPCode)             Address (Number, Street,City, Stateand      RnOWit
                                                                ZIP Code)


25. Haveyou notified any governmental unit of any release of hazardous material?

           No
     D     Yes. Fill in the details.
      Name of site                                              Governmental     unit                       Environmental law, if you         Date of notice
      Address (Number, Street, City, State and ZIP Code)        Address (Number,Street,City, Stateand       know it
                                                                ZIP Coda)

26. Haveyou been a party in anyjudicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
     D Yes. Fill in the details.
      Case Title                                                Court or agency                          Nature of the case                   Status of the
      Case Number                                               Name                                                                          ease
                                                                Address (Number, Street,City,
                                                                State and ZIPCode)

 Part 11: Give Details About Your Business or Connections to An Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           D A sole proprietor or self-employed in a trade, profession, or other activity, eitherfull-time or part-time
           D A member of a limited liability company (LLC)or limited liability partnership (LLP)
           D A partner in a partnership
           D An officer, director, or managing executive of a corporation
           D An owner of at least 5% of the voting or equity securities of a corporation

           No. None of the above applies. Go to Part 12.
     D     Yes. Check all that apply above and fill in the details below for each business.
      Business Name                                        Describe the nature of the business                Employer Identification number
      Address                                                                                                 Do not include Social Security number or ITIN.
      (Number, Street, City, State and ZIP Code)           Name of accountant or bookkeeper
                                                                                                              Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

           No
     D Yes. Fill in the details below.
      Name                                                 Date Issued
      Address
      (Number, Street, City, State and ZIP Code)

 Part 12: Si n Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
OfficialForm 107                         StatementofFinancialAffairsforIndividualsFilingfor Bankruptcy                                   page 6
SoftwareCopyright(c) 1996-2019BestCase, LLC- www.bestcase.cQm                                                                                   BestCaseBankruptcy
             Case 2:19-bk-05206-PS                         Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                                    Desc
                                                           Main Document    Page 33 of 36
 Debtor 1      LOUIS FLORES
 Debtor 2      JESSICAFLORES                                                                                   Case number (ifknown)


are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20 years, or both.
18U.S.C. §§152 1341, 1519, and 3571.


 LOUIS FLORES                                                                 SSICA FLORES
 Signature of Debtor 1                                                     Signature of Debtor 2
                  L, ^^-                                                                             ><7 .
 Date                                                                      Date           <-/ f
Did you attach additional pages to Your Statementof FinancialAffairs for Individuals Filing for Bankruptcy (Official Form 107)?
    No
D Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
D No
    Yes. Name of Person              MARK BLUEMKE . Attach the Bankruptcy Petition Prepared Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                        page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                    Best Case Bankruptcy

              Case 2:19-bk-05206-PS                              Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                        Desc
                                                                 Main Document    Page 34 of 36
 Fill in this information to identify vour case:

 Debtor 1                  LOUIS FLORES
                           First Name                         Middle Name               Last Name

 Debtor 2                  JESSICAFLORES
 (Spouse if, filing)       First Name                         Middle Name               Last Name


 United States BankruptcyCourt for the:                 DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                   D Check if this is an
                                                                                                                                amended filing



Official Form 108
Statement of Intention for Individuals Filin                                                        Under Cha ter7                                12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
               on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separatesheetto this form. On the top of any additional pages,
              write your name and case number (if known).

 Part 1         List Your Creditors Who Have Secured Claims

1 For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
  information below.




    Creditor's         CASH ONE                                             D Surrenderthe property.                         D No
    name:                                                                   D Retain the property and redeem it.
                                                                               Retain the property and enter into a               Yes
    Description of 2002 CHEVROLETMALIBU                                        Reaffirmation Agreement.
    property             170,000 miles                                      D Retain the property and [explain]:
    securing debt:

 Part 2:        -ist Your Unex ired Personal Pro e                 Leases
 or any unexpired personal property lease thatyou listed in ScheduleG: Executory Contracts and Unexpired Leases(Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U. S. C. § 365(p)(2).




 Lessor's name:                                                                                                          D No
 Description of leased
 Property:                                                                                                               Q| Yes

 Lessor's name:                                                                                                          D No
 Description of leased
 Property:                                                                                                               ^ Yes
 Lessor's name:


Official Form 108                                        Statement ot Intention for Individuals Filing Under Chapter 7                                page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                      Best Case Bankmptcy




                 Case 2:19-bk-05206-PS                            Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                        Desc
                                                                  Main Document    Page 35 of 36
 Debtor 1 LOUIS FLORES
 Debtor2 JESSICAFLORES                                                                                 Case number {ifknown)


 Description of leased                                                                                                         D No
 Property:
                                                                                                                               D Yes
 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D   Yes

 Lessor's name:                                                                                                                a No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes


 Part 3:      Si n Below


Under penalty of perjury, I declare that I have indicated my intention aboutany property of my estate that secures a debtand any personal
property that is subject to an unexpired lease.


       LOUIS FLORES                                                                       JESSICA FLORES
       Signature of Debtor 1                                                              Signature of Debtor 2

       Date            y. j^. /-?                                                     Date
                                                                                                 y- ^ . /f




Official Form 108                                         Statement of Intention for Individuals Filing Under Chapter 7                              page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                      Best Case Bankruptcy




               Case 2:19-bk-05206-PS                             Doc 6 Filed 04/30/19 Entered 05/01/19 14:11:44                          Desc
                                                                 Main Document    Page 36 of 36
